               Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 1 of 9




 1                                                                 The Honorable John C. Coughenour

 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10   G.G., A.L., and B.S., individually and on behalf        No. 2:16-cv-01941-JCC
     of all others similarly situated,
11                                                           DEFENDANT VALVE
                                   Plaintiffs,               CORPORATION’S RESPONSE TO
12                                                           PLAINTIFFS’ MOTION TO SEAL
     v.
13
     VALVE CORPORATION, a Washington
14   corporation,

15                                 Defendant.

16
                                           I. INTRODUCTION
17
            In accordance with the Stipulated Protective Order (Dkt. #23), Plaintiffs filed a Motion to
18
     Seal materials submitted in support of Plaintiffs’ Response in Opposition to Defendant Valve
19
     Corporation’s (“Valve”) Motion to Lift Stay and Dismiss Case with Prejudice. (Dkt #34.)
20
            Pursuant to Local Rule 5(g)(3), Valve hereby responds to Plaintiffs’ Motion to Seal and
21
     respectfully requests that the Court maintain certain materials under seal that contain highly
22
     confidential and proprietary information, the disclosure of which would harm Valve’s
23
     competitive standing in the market. Valve therefore asks that the Court enter an Order directing
24
     that the materials discussed below remain under seal.
25

26
                                                                                     FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) -1                                                                  SEATTLE, WA 98154
                                                                                                 20 6. 62 4. 36 00
                Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 2 of 9




 1                                 II. STATEMENT OF RELEVANT FACTS

 2            On April 3, 2017, the Court enforced the parties’ agreement to engage in private

 3   arbitration with the American Arbitration Association, ordered the parties to arbitrate their

 4   claims pursuant to that agreement, and stayed this case pending arbitration. (Dkt. #30.)

 5            The private arbitrations with AAA focused on Valve’s internal actions with respect to its

 6   popular video game, Counter Strike: Global Offensive (“CS:GO”), including its actions

 7   regarding security, alleged misuse by third-party websites of Valve’s Steam gaming platform,

 8   and economic issues related to CS:GO and Valve’s business. During the evidentiary hearings in

 9   both arbitrations, Plaintiffs’ counsel took testimony on these matters from Valve’s General

10   Counsel and an experienced Valve engineer who acts as a de facto lead on the CS:GO team.

11   Plaintiffs’ counsel also introduced as exhibits numerous internal Valve emails and documents

12   that contain confidential and proprietary information, as well as highly confidential internal

13   financial information regarding sales and other matters.

14            Valve prevailed in both arbitrations, as detailed in Valve’s Motion to Lift Stay and

15   Dismiss. (Dkt. #33.) On January 20, 2019, Valve moved this Court to lift the stay for the

16   limited purpose of dismissing with prejudice all claims against Valve. (Dkt. #33.)

17            On February 19, 2019, Plaintiffs filed a Response in Opposition to Valve’s Motion to Lift

18   Stay and Dismiss Case with Prejudice (“Plaintiffs’ Response”). (Dkt. #35.) Plaintiffs challenged

19   both arbitration awards and asked the Court to vacate them. (Id.) In support of their Response,

20   Plaintiffs submitted the following materials under seal (collectively, “Sealed Documents”):1

21       (1) Plaintiffs’ Response, which quotes testimony and documents containing highly

22            confidential and proprietary information. (Id.) The confidential, proprietary, and

23            financial material contained in Plaintiffs’ Response should remain under seal.

24
25   1
      Plaintiffs also submitted the Award of Arbitrator from the B.S. arbitration as Exhibit A to Plaintiffs’ Response
     (Dkt. #35-1), and the Award of Arbitrator from the G.G. arbitration as Exhibit B to Plaintiffs’ Response (Dkt. #35-
26   2). Valve is not requesting that Exhibits A and B remain under seal.
                                                                                                  FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                             1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 2                                                                              SEATTLE, WA 98154
                                                                                                              20 6. 62 4. 36 00
              Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 3 of 9




 1      (2) Exhibit C to Plaintiffs’ Response, which is the transcript of the evidentiary hearing in the

 2         B.S. arbitration on November 29, 2018. (Dkt. #35-3.) The transcript contains highly

 3         sensitive and confidential testimony about Valve’s business, profitability, and sales,

 4         including “skins” trade and sales information, as well as testimony about documents

 5         disclosed to Plaintiffs’ counsel with confidential designations pursuant to the Stipulated

 6         Protective Order. (Declaration of Karl Quackenbush [“Quackenbush Decl.”] ¶¶ 3–5.)

 7         The transcript also includes lawyer argument that quotes and discusses such confidential

 8         matters. All such argument and all confidential, proprietary, and financial information

 9         and testimony contained in the transcript should remain under seal. Valve is not

10         requesting that the testimony from Claimant B.S.’s son remain under seal.

11      (3) Exhibit D to Plaintiffs’ Response, which contains documents introduced as exhibits

12         during the evidentiary hearing in the B.S. arbitration. (Dkts. #35-4, #35-5, & #35-6.)

13         The documents identified in Exhibit D as exhibits C-59, C-62, C-72, C-88, C-92, C-95,

14         C-97, C-100, C-106, C-122, C-126, C-130 (also identified as 130), C-165 (also identified

15         as 165), R-15, R-16, R-17, R-19, R-22, R-23, R-31, R-32, and R-39 all contain highly

16         confidential and proprietary information and should remain under seal. (Quackenbush

17         Decl. ¶¶ 2-3.) These documents were disclosed to Plaintiffs’ counsel with confidential

18         designations pursuant to the Stipulated Protective Order. (Id. ¶ 3.)

19      (4) Exhibit E to Plaintiffs’ Response, which is the transcript of the evidentiary hearing in the

20         G.G. arbitration on December 13, 2018. (Dkt. #35-7.) Like Exhibit C, this transcript also

21         contains highly sensitive and confidential testimony about Valve’s business, profitability,

22         and sales, including “skins” trade and sales information, as well as testimony about

23         documents disclosed to Plaintiffs’ counsel with confidential designations pursuant to the

24         Stipulated Protective Order. (Quackenbush Decl. ¶¶ 3–5.) The transcript also includes

25         lawyer argument that quotes and discusses such confidential matters. All such argument

26         and all confidential, proprietary, and financial information and testimony contained in the
                                                                                     FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 3                                                                 SEATTLE, WA 98154
                                                                                                 20 6. 62 4. 36 00
              Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 4 of 9




 1          transcript should remain under seal. Valve is not requesting that the testimony from

 2          Claimant G.G. and her son J.P. remain under seal.

 3      (5) Exhibit F to Plaintiffs’ Response, which contains documents introduced as exhibits

 4          during the evidentiary hearing in the G.G. arbitration. (Dkts. #35-8 & #35-9.) The

 5          documents identified in Exhibit F as exhibits C-72, C-75, C-88, C-95, C-105, C-137, C-

 6          162, C-167, C-168, R-9, R-10, R-11, R-13, R-14, R-16, R-22, R-25, and R-26 all contain

 7          highly confidential and proprietary information and should remain under seal.

 8          (Quackenbush Decl. ¶¶ 2, 4.) These documents were disclosed to Plaintiffs’ counsel with

 9          confidential designations pursuant to the Stipulated Protective Order. (Id. ¶ 4.)

10      (6) Exhibit G to Plaintiffs’ Response, which contains pleadings from the B.S. arbitration and

11          the G.G. arbitration. (Dkt. #35-10.) The post-hearing briefs submitted in the two

12          arbitrations quote testimony and documents containing highly confidential and

13          proprietary information. (Dkt. #35-10 at 4–71; Quackenbush Decl. ¶ 6.) The post

14          hearing briefs contained in Exhibit G should remain under seal.

15                                          III. ARGUMENT

16          Although there is a strong presumption in favor of public access to the court’s files,

17   documents associated with a non-dispositive motion may be filed under seal upon a showing of

18   “good cause.” In re Midland Nat’l Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115,

19   1119 (9th Cir. 2012); see also Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010)

20   (“In light of the weaker public interest in nondispositive materials, we apply the ‘good cause’

21   standard when parties wish to keep them under seal.”).

22          A party must demonstrate “compelling reasons” to seal judicial records attached to a

23   dispositive motion. Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1179 (9th Cir.

24   2006). “Compelling reasons to seal may exist when sealing is necessary to prevent judicial

25   documents from being used ‘as sources of business information that might harm a litigant’s

26   competitive standing.’” Cousineau v. Microsoft Corp., No. C11-1438-JCC, 2013 WL 12069074,
                                                                                    FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                               1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 4                                                                SEATTLE, WA 98154
                                                                                                20 6. 62 4. 36 00
                Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 5 of 9




 1   at *1 (W.D. Wash. Sept. 16, 2013) (Coughenour, J.) (citations omitted) (granting motion to seal).

 2           Here, the Sealed Documents should remain sealed under either standard. Exhibits D and

 3   F to Plaintiffs’ Response are documents introduced as exhibits during the evidentiary hearings in

 4   the B.S. and G.G. arbitrations. (Dkts. #35-4, #35-5, #35-6, #35-8, & #35-9.) Exhibits D and F

 5   contain numerous internal Valve emails and documents that contain highly confidential and

 6   proprietary information, as well as highly confidential internal financial information regarding

 7   CS:GO sales and other matters.2 (Quackenbush Decl. ¶¶ 3–4.) Valve is a private company and

 8   does not distribute these documents or the confidential information found in these documents

 9   outside the company. (Id. ¶¶ 1, 3–4.) This information gives Valve an opportunity to obtain an

10   advantage over competitors who do not know or use it. (Id.) Disclosure of this information

11   would harm Valve’s competitive standing, as it could be used by others in the market to develop

12   competing video games and related processes. (Id.) Public release of “skins” trade and sales

13   information could also harm Valve’s competitive standing by giving competitors significant

14   insight into Valve’s operations and financials. (Id.)

15           Exhibits C and E to Plaintiffs’ Response are copies of the transcripts of the evidentiary

16   hearings in the B.S. and G.G. arbitrations. (Dkts. #35-3 & #35-7.) The transcripts contain

17   extensive testimony about the confidential and proprietary documents contained in Exhibits D

18   and F discussed above. (Id. ¶¶ 3, 5.) Additionally, the transcripts contain highly sensitive and

19   confidential testimony about Valve’s business, profitability, and sales, including confidential

20   trade and sales information. (Id. ¶ 5.) For the same reasons discussed above, disclosure of this

21   information would harm Valve’s competitive standing. (Id.)

22           Finally, Exhibit G to Plaintiffs’ Response contains arbitration pleadings from the B.S.

23
     2
       More specifically, the documents identified in Exhibit D as exhibits C-59, C-62, C-72, C-88, C-92, C-95, C-97, C-
24   100, C-106, C-122, C-126, C-130 (also identified as 130), C-165 (also identified as 165), R-15, R-16, R-17, R-19,
     R-22, R-23, R-31, R-32, and R-39 contain highly confidential and proprietary information. (Quackenbush Decl.
25   ¶ 3.) The documents identified in Exhibit F as exhibits C-72, C-75, C-88, C-95, C-105, C-137, C-162, C-167, C-
     168, R-9, R-10, R-11, R-13, R-14, R-16, R-22, R-25, and R-26 also contain highly confidential and proprietary
26   information. (Id. ¶ 4.) These portions of Exhibits D and F should remain under seal.
                                                                                                 FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                            1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 5                                                                             SEATTLE, WA 98154
                                                                                                             20 6. 62 4. 36 00
                Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 6 of 9




 1   and G.G. arbitrations. The post-hearing briefs submitted in the two arbitrations quote from the

 2   testimony and documents discussed above and, therefore, contain highly confidential and

 3   proprietary information. (Quackenbush ¶ 6.) Disclosure of this information would harm Valve’s

 4   competitive standing.

 5                                          IV. CONCLUSION

 6          For these reasons, Valve respectfully requests that the Court maintain the following

 7   materials under seal in order to protect the confidential, proprietary, and financial information

 8   therein:

 9      (1) Plaintiffs’ Response in Opposition to Valve’s Motion to Lift Stay and Dismiss Case with

10          Prejudice (Dkt. #35);

11      (2) Exhibit C to Plaintiffs’ Response, excluding the testimony from Claimant B.S.’s son

12          (Dkt. #35-3);

13      (3) The documents identified in Exhibit D as Exhibits C-59, C-62, C-72, C-88, C-92, C-95,

14          C-97, C-100, C-106, C-122, C-126, C-130 (also identified as 130), C-165 (also identified

15          as 165), R-15, R-16, R-17, R-19, R-22, R-23, R-31, R-32, and R-39 (Dkts. #35-4, #35-5,

16          & #35-6);

17      (4) Exhibit E to Plaintiffs’ Response, excluding the testimony of Claimant G.G. and her son

18          (Dkt. #35-7);

19      (5) The documents identified in Exhibit F as Exhibits C-72, C-75, C-88, C-95, C-105, C-137,

20          C-162, C-167, C-168, R-9, R-10, R-11, R-13, R-14, R-16, R-22, R-25, and R-26 (Dkts.

21          #35-8 & #35-9); and

22      (6) The post-hearing arbitration briefs in Exhibit G to Plaintiffs’ Response (Dkt. #35-10).

23
24
25

26
                                                                                     FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 6                                                                 SEATTLE, WA 98154
                                                                                                 20 6. 62 4. 36 00
             Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 7 of 9




 1
           DATED this 4th day of March, 2019.
 2
                                       FOX ROTHSCHILD LLP
 3
 4
                                       By /s/ Gavin W. Skok
 5                                        Gavin W. Skok, WSBA #29766

 6                                         Attorneys for Defendant Valve Corporation

 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

26
                                                                            FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                       1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 7                                                        SEATTLE, WA 98154
                                                                                        20 6. 62 4. 36 00
               Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 8 of 9




 1                                    CERTIFICATE OF SERVICE

 2          I certify that I am a secretary at the law firm of Fox Rothschild LLP in Seattle,

 3   Washington. I am a U.S. citizen over the age of eighteen years and not a party to the within

 4   cause. On the date shown below, I caused to be served a true and correct copy of the foregoing

 5   on counsel of record for all other parties to this action as indicated below:

 6
                                                 Service List
 7
        Kim D. Stephens, WSBA #11984                                Via US Mail
 8
        Jason T. Dennett, WSBA #30686                               Via Messenger
 9      TOUSLEY BRAIN STEPHENS PLLC                                 Via ECF/ Email
        1700 Seventh Avenue, Suite 2200                             Via over-night delivery
10      Seattle, WA 98101
        Tel: (206) 682-5600
11      Fax: (206) 682-2992
12      KStephens@tousley.com
        jdennett@tousley.com
13
        Attorneys for Plaintiffs
14
15      Jasper D. Ward IV                                           Via US Mail
16      Alex C. Davis                                               Via Messenger
        Patrick Walsh                                               Via ECF / Email
17      JONES WARD PLC                                              Via over-night delivery
        Marion E. Taylor Building
18      312 S. Fourth Street, Sixth Floor
        Louisville, Kentucky 40202
19
        Tel: (502) 882-6000
20      Fax: (502) 587-2007
        jasper@jonesward.com
21      alex@jonesward.com
        patrick@jonesward.com
22      Attorneys for Plaintiffs
23
24
25

26
                                                                                       FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                                  1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 8                                                                   SEATTLE, WA 98154
                                                                                                   20 6. 62 4. 36 00
               Case 2:16-cv-01941-JCC Document 40 Filed 03/04/19 Page 9 of 9




 1          I declare under penalty of perjury under the laws of the State of Washington that the

 2   foregoing is true and correct.

 3          EXECUTED this 4th day of March, 2019, in Seattle, Washington.
 4
 5
 6
                                                 Courtney R. Tracy
 7
 8
 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24
25

26
                                                                                   FOX ROTHSCHILD LLP
     VALVE’S RESPONSE TO PLAINTIFFS’ MOTION TO SEAL                              1001 FOURTH AVENUE, SUITE 4500
     (No. 16-cv-01941-JCC) - 9                                                               SEATTLE, WA 98154
                                                                                               20 6. 62 4. 36 00
